PER CURIAM. This matter coming on for consideration, by the Court upon Report of Referees, filed herein to accusation having the respondent G. T. Watts with unethical and unprofessional conduct in the practice of law, and including findings of fact and recommenr dations, and the Court having considered said Report of Referees and being sufficiently advised, Chief Justice Lujan, Mr. Justice Sadler, Mr. Justice McGhee, Mr. Justice Compton and Mr. Justice Shilling-law concurring, It is ordered that the Report of Referees and Recommendations contained therein be and they are hereby adopted in their entirety. It is further ordered that the respondent, G. T. Watts, be and he is hereby adjudged to be guilty of unethical and unprofessional conduct in the practice of law. It is further ordered that the respondent, G. T. Watts,' be and he is hereby permanently disbarred from the practice of law within the State of New Mexico, effective as of this date.